 


114 HR 607 IH: Help Hire Our Heroes Act
U.S. House of Representatives
2015-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 607 
IN THE HOUSE OF REPRESENTATIVES 
 
January 28, 2015 
Ms. Brownley of California introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committees on Ways and Means and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the VOW to Hire Heroes Act of 2011 to extend the Veterans Retraining Assistance Program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Help Hire Our Heroes Act. 2.Extension of Veterans Retraining Assistance ProgramSection 211 of the VOW to Hire Heroes Act of 2011 (Public Law 112–56; 38 U.S.C. 4100 note) is amended— 
(1)in subsection (a)(2)(B), by striking March 31, 2014 and inserting on the date that is 180 days after the date of the enactment of the Help Hire Our Heroes Act; and (2)in subsection (k), by striking March 31, 2014 and inserting on the date that is 180 days after the date of the enactment of the Help Hire Our Heroes Act. 
3.Transfer from Leaking Underground Storage Tank Trust Fund to Veterans Retraining Assistance ProgramSubsection (c) of section 9508 of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:  (3)Transfer to Department of Veterans AffairsOut of amounts in the Leaking Underground Storage Tank Trust Fund there is hereby appropriated $270,000,000 to be transferred to the Veterans Benefits Administration—Readjustment Benefits account of the Department of Veterans Affairs for the Veterans Retraining Assistance Program under section 211 of the VOW to Hire Heroes Act of 2011 (Public Law 112–56; 38 U.S.C. 4100 note), to remain available until expended.. 
 
